--------------------------------------------------------------------------------

Exhibit 10.21

 
CONSULTING SERVICES AGREEMENT
 
THIS CONSULTING SERVICES AGREEMENT (the “Agreement”) dated as of March 3, 2011
(the “Effective Date”), by and between GREEN ENERGY MANAGEMENT SERVICES, INC., a
Delaware corporation (the “Company”), and SE MANAGEMENT CONSULTANTS, INC., a
Florida corporation or its designee (the “Consultant”).  The Company and the
Consultant shall each hereinafter be referred to individually as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, the Company is engaged in the business of marketing energy efficient
lighting products (the “Business”); and


WHEREAS, the Company desires to obtain the benefit of the Consultant’s knowledge
and experience in financial and business affairs by retaining the Consultant and
provide certain consulting services with respect to the Business, and the
Consultant desires to accept such position, for the term and upon the other
conditions hereinafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Parties hereby agree as follows:


1.             Incorporation of Recitals.  The Recitals set forth above are true
and correct and are incorporated into and made a part of this Agreement.


2.             Engagement.
 
2.1           Engagement.  Subject to all of the terms and conditions hereof,
the Company does hereby engage and retain the Consultant to provide the Services
(as hereinafter defined) and the Consultant hereby accepts the engagement.
 
2.2           Services.  The Consultant shall advise the Company with respect to
(i) business development, including business strategies; (ii) financial matters;
(iii) management matters; (iv) operational matters, including quality control,
shipping and other efficiencies; and (v) other related business matters
(collectively, the “Services”).  The Consultant will perform all of the Services
and assume all of the duties and responsibilities associated with the Services,
under the direction of the Company’s CEO and CFO.  The Consultant shall not be
required to devote a specific number of hours to providing the Services
hereunder; rather the Consultant shall devote such number of hours as are deemed
necessary in its sole discretion to fulfill its duties hereunder.  In providing
the Services, the Consultant shall comply with all federal, state and local laws
applicable to it.
 
2.3           Sales Agency Agreement.  Simultaneously with the execution of this
Agreement, the Company and Energy Sales Solutions, LLC, an affiliate of the
Consultant (the “Sales Representative”), will enter into a Sales Agency
Agreement (the “Agency Agreement”), for a term co-terminous with this
Agreement.  Pursuant to the Sales Agency Agreement, the Sales Representative
will be a sales representative for sale of the Company’s energy efficient
lighting products in the United States and Canada.

 
 

--------------------------------------------------------------------------------

 

2.4           Term.  This Agreement shall be in effect for an initial term of
four (4) years from the Effective Date, unless earlier terminated as provided
for herein (the “Initial Term”).
 
2.5           Responsibilities of the Company.  The Company acknowledges and
understands that notwithstanding the Services to be provided by the Consultant
hereunder, the Company shall be responsible for financial management of the
Business, including securing necessary financing to facilitate growth of the
Business as per its business plan and to timely fill product orders and
otherwise maintain a high level of customer service.
 
2.6           Independent Contractor.  The Consultant shall, at all times during
the Term, be an independent contractor and not an employee of the Company and
shall not be entitled to participate in any employee benefit plans for the
Company.  The manner in which the Consultant renders the Services to Company
will be within Consultant’s control and discretion.


3.             Compensation.
 
3.1           Management Fee.  As compensation for the Services to be provided
hereunder, the Company shall pay to the Consultant a monthly management fee (the
“Fee”) as follows:


From March 1, 2011 through August 31, 2011 $15,000.00 per month; and


from September 1, 2011 through Feb 28, 2011 $25,000.00 per month; and


Beginning March 1, 2012 the monthly fee shall be equal to 1/1000 of the Company
gross sales for the previous twelve (12) months (Ex. Gross sales $40M would
produce a fee of $40K/Month) but in no event shall the Fee be less than
$15,000.00 per month.


The cap for the Fee would be $75,000.00 per month at any time during the term of
this Agreement.
 
3.2           Reimbursement of Expenses.  The Consultant shall be reimbursed for
all reasonable business expenses incurred directly on behalf of the
Company.  Any amount in excess of $5,000 must receive the prior approval of the
Company’s CEO and will be reimbursed after the submission to the Company of
appropriate documentation with respect thereto.
 
3.3           Manner of Payments.  All payments to the Consultant hereunder
shall be made by wire transfer to such bank account as may be designated by the
Consultant in writing from time-to-time during the Term.

 
2

--------------------------------------------------------------------------------

 


4.             Proprietary Rights.


4.1           Confidential Information.
 
(a)           By virtue of the Consultant’s rendering the Services to the
Company pursuant to this Agreement, the Consultant may obtain confidential or
proprietary information developed, or to be developed, by the
Company.  “Confidential Information” means all information, whether in oral,
written, graphic or machine-readable form, including, without limitation;
Internet-related communications relating to the business operations, financial
affairs, market information or including, but not limited to, products and
technologies developed or commercialized, in whole or in part, by the Company;
software used or developed, in whole or in part, by the Company (including
source code); algorithms; computer processing systems and techniques; price
lists; customer lists; procedures; improvements, concepts and ideas; business
plans and proposals; technical plans and proposals; research and development;
budgets and projections; technical memoranda, research reports, designs and
specifications; new product and service developments; comparative analyses of
competitive products, services and operating procedures; financial reports and
statements; cost and expense data; and other information, data and documents now
existing or later acquired by the Company, regardless of whether any of such
information, data or documents qualify as a “trade secret” under applicable
Federal or State law.


(b)           Notwithstanding the foregoing, Confidential Information shall not
include information or material that, through no action or fault of the
Consultant:  (i) is publicly available or becomes publicly available; (ii) is or
becomes available to the Consultant from a source other than the Company,
provided that the source of such information was not bound by a contractual,
legal or fiduciary obligation of confidentiality to the Company with respect
thereto; or (iii) was developed by the Consultant without any reference to or
use of the Confidential Information.


4.2           Non-Disclosure.  The Consultant agrees that, except as directed by
the Company pursuant to this Agreement or otherwise, the Consultant will not at
any time (during the Term or at any time thereafter), disclose to any person or
use any Confidential Information whatsoever for any purpose whatsoever, or
permit any person whatsoever to examine and/or make copies of any reports or any
documents or software (whether in written form or stored on magnetic, optical or
other mass storage media) prepared by him or that come into Consultant’s
possession or under the Consultant’s control by reason of his engagement with
the Company that contain or are derived from Confidential Information.  The
following restriction shall not apply where consultant is legally compelled to
disclose Confidential Information by process of law.  In the event that
Consultant is legally compelled to disclose Confidential Information, he shall
notify Company immediately of the order or subpoena compelling the disclosure,
and shall in no event disclose said Confidential Information until ten (10) days
from the order or subpoena, except and unless the order or subpoena mandates a
shorter period for disclosure.


4.3           Remedies.  It is expressly understood and agreed that the services
to be rendered hereunder by the Consultant are special, unique, and of
extraordinary character, and in the event of the breach by the Consultant of any
of the terms and conditions of this Agreement on his part to be performed
hereunder, or in the event of the breach or threatened breach by the Consultant
of the terms and provisions of this Section 4, then the Company shall be
entitled, if it so elects, to institute and prosecute any proceedings in any
court of competent jurisdiction, either in law or equity, for such relief as it
deems appropriate, including without limiting the generality of the foregoing,
any proceedings, to obtain damages for any breach of this Agreement, or to
enforce the specific performance thereof by the Consultant.

 
3

--------------------------------------------------------------------------------

 


5.             Termination.


5.1           Termination for Cause.  Either Party may terminate this Agreement
immediately for “cause.”  For purposes of this Section 5.1, the Agreement shall
be considered terminated for “cause” on account of the occurrence of one or more
of the following events:


(i)            by the Company, if the Consultant discloses Confidential
Information in violation of Section 4;


(ii)           by either Party, if the other Party becomes bankrupt or
insolvent;


(iii)          by either Party, if the other Party, or in the case of the
Consultant, the Sales Representative, terminates the Agency Agreement for
“cause” (as defined therein); or


(iv)          by either Party, if the other Party disregards its duties under
this Agreement after (A) written notice has been given by the non-breaching
Party that it views the other Party to be in breach of this Agreement, and (B)
the breaching Party has been given a period of ten (10) days after such notice
to cure such breach.  No notice or cure period shall be required, however, if
the Consultant’s disregard of his duties has materially and adversely affected
the Company.


5.2           Compensation Upon Termination for Cause.  Upon termination of this
Agreement for Cause pursuant to Section 5.1, the Company shall pay to the
Consultant any portion of the Fee which is due through the date of termination
and any unreimbursed expenses and the Company shall further pay to the
Consultant termination fees equal to six (6) months of the then-existing
management fee within sixty (60) days of the effective date of the termination
following which and the Company shall have no further obligations to compensate
the Consultant.


6.             General.


6.1           No Brokers.  Each of the Parties represents and warrants to the
other that it has not utilized the services of any finder, broker or
agent.  Each of the Parties agrees to indemnify the other against any and all
liabilities to any person, firm or corporation claiming any fee or commission of
any kind on account of services rendered on behalf of such Party in connection
with the transactions contemplated by this Agreement.


6.2           Applicable Law.  This document shall, in all respects, be governed
by the laws of the State of Florida excluding any conflicts of laws
provisions.  The Parties acknowledge that substantially all of the negotiations
relating to this Agreement were conducted in Florida, and that this Agreement
has been executed by both Parties in Florida.  Any legal suit, action or
proceeding against either Party arising out of or relating to this Agreement
shall be instituted in a federal or state court in the State of Florida, and
each Party waives any objection which it may now or hereafter have to the laying
of venue of any such suit, action or proceeding and each Party irrevocably
submits to the jurisdiction of any such court in any suit, action or proceeding

 
4

--------------------------------------------------------------------------------

 


6.3           Survival.  The Parties agree that the covenants contained in
Section 4 hereof shall survive any termination of this Agreement.


6.4           Assignability.  All of the terms and provisions contained herein
shall inure to the benefit of and shall be binding upon the Parties and their
respective heirs, personal representatives, successors and assigns.  The
obligations of the Consultant may not be delegated, however, and the Consultant
may not, without the Company’s written consent thereto, assign, transfer,
convey, pledge, encumber, hypothecate or otherwise dispose of this Agreement or
any interest therein.  Any such attempted delegation or disposition shall be
null and void and without effect.  The Company and the Consultant agree that
this Agreement and all of the Company’s rights and obligations hereunder may be
assigned or transferred by the Company to and may be assumed by and become
binding upon and may inure to the benefit of any affiliate of or successor to
the Company.  The term “successor” shall mean, with respect to the Company or
any of its subsidiaries, and any other corporation or other business entity
which, by merger, consolidation, purchase of the assets, or otherwise, acquires
all or a material part of the assets of the Company.  Any assignment by the
Company of its rights and obligations hereunder to any affiliate of or successor
shall not be considered a termination for purposes of this Agreement.


6.5           Notices.  Any and all notices required or desired to be given
hereunder by either Party shall be in writing and shall be validly given or made
to the other if delivered either by hand delivery, overnight courier, or if
deposited in the United States Mail, certified or registered, postage prepaid,
return receipt requested.  If notice is served by hand delivery or overnight
courier, notice shall be deemed effective upon receipt.  If notice is served by
United State mail, notice shall be deemed effective three (3) days after it is
sent.  In all instances, notice shall be sent to the Parties at the following
addresses:
 
If to the Company or the Members:


  Michael Samuel
  3401 N Miami Ave, Suite 240
  Miami, Florida  33127


If to Consultant:


  C/O Ritter Zaretsky & Lieber, LLP
  2915 Biscayne Blvd., Suite 300
  Miami, FL  33137
  Attn:  Oren Lieber
 
Either Party may change its address for the purpose of receiving notices by a
written notice given to the other Party.

 
5

--------------------------------------------------------------------------------

 


6.6           Modifications or Amendments.  No amendment, change or modification
of this document shall be valid unless in writing and signed by each of the
Parties.


6.7           Waiver.  No reliance upon or waiver of one or more provisions of
this Agreement shall constitute a waiver of any other provisions hereof.


6.8           Severability.  If any provision of this Agreement as applied to
either Party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Agreement or the validity or enforceability of this
Agreement.  If any court construes any of the provisions to be unreasonable
because of the duration of such provision or the geographic or other scope
thereof, such court may reduce the duration or restrict the geographic or other
scope of such provision and enforce such provision as so reduced or restricted.


6.9           Separate Counterparts.  This document may be executed in one or
more separate counterparts, each of which, when so executed, shall be deemed to
be an original.  Such counterparts shall, together, constitute and shall be one
and the same instrument.


6.10         Headings.  The captions appearing at the commencement of the
sections hereof are descriptive only and are for convenience of
reference.  Should there be any conflict between any such caption and the
section at the head of which it appears, the substantive provisions of such
section and not such caption shall control and govern in the construction of
this document.


6.11         Further Assurances.  Each of the Parties shall execute and deliver
any and all additional papers, documents and other assurances, and shall do any
and all acts and things reasonably necessary in connection with the performance
of their obligations hereunder and to carry out their intentions as set forth
herein.


6.12         Entire Agreement.  This Agreement, together with any agreement
referred to or incorporated by reference herein, constitutes the entire
understanding and agreement of the Parties with respect to the subject matter of
this Agreement, and any and all prior agreements, understandings or
representations are hereby terminated and canceled in their entirety.


6.13         Neutral Construction.  Neither Party may rely on any drafts of this
Agreement in any interpretation of the Agreement.  Each Party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, neither Party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.


SIGNATURE PAGE TO FOLLOW

 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.



   
THE COMPANY:
         
GREEN ENERGY MANAGEMENT SERVICES, INC.
           
By:
/s/  Michael Samuel
   
Name:
Michael Samuel
   
Title:
C.E.O.
           
THE CONSULTANT:
           
SE MANAGEMENT CONSULTANTS, INC.
           
By:
/s/ Jay Enis
   
Name:
Jay Enis
   
Title:
         
Agreed to as to Section 4.2
             
THE MEMBERS:
                     
Name:
                     
Name:
                     
Name:
                     
Name:
     



 
7

--------------------------------------------------------------------------------